Title: From Peter Chardon Brooks to Abigail Brown Brooks Adams, 25 November 1826
From: Brooks, Peter Chardon
To: Adams, Abigail Brown Brooks


				
					Dear Daughter
					Boston Saturday Evening Nov. 25t. 1826
				
				You went away without the watch.—How happened it and why did you not mention it in your letter from Newyork?—I have sent it by Mr Webster.—Mrs. Webster, on whom  I waited about it twice, said that her husband would take it with great pleasure and that it would give him no trouble.—where you can be at this blessed moment  I hardly venture to suppose—possibly in Baltimore enjoying the company of that naughty boy ward—naughty—very naughty—because he does not write.—Naughty is a word I have used four times already—and naughty is a word I shall always use,—if I have a mind to—when I am speaking of naughty children—and I am sure I have my share of naughty ones in this regard of not writing to their Eastern friends.—That makes seven!we were right glad to hear of you, from Newyork at the time we did.—Had you been out the night after, doubling Point Judith, we should have been scart to death.—It blew a gale of wind, with rain, from the South.—we blessed ourselves all night with thinking that you were fast asleep in Broadway.You will notice by the date of my letter that we now live in Boston.—we came to day—all well—and with a fine day.—Things have moved on much the same as if you had had a hand in moving them,—only not quite so well—of course.—I venture to say we have had it colder than you have wherever you have sojourned.—It has froze like a dog for four days past—night and day—and this, with about three inches of Snow which came on the 21st. and is now with us, make it look and feel a little winter like, I assure you.—So to day we came—shivering—into Boston at your service.—Since you left us poor Mrs. Esq Swan is dead.—our friend Mr. Ward has alarmed his friends within a few days, & is still in his chamber, but he is better again.—under his complaint however no confidence can be placed in his remaining well long—ossification of the heart.I do not propose to write to Mr. Everett by this mail—and should not have done it to you so soon but for the watch.—I hope Charlotte and the little creatures are well.—Give my love to them, and tell Charlotte that when she has nothing better to do a line to her Father would be very grateful to him.—How does Roxy?—As Charlotte could wish?—we have thought her a very good girl you know.—I am most surely yours
				
					P. C. B.
				
				
			